Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, & 16 were amended and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohlt et al. (US 8,434,861 B2) in view of Kawakami et al. (US 2008/0001983 A1) and further in view of del Rio et al. (US 2014/0232783 A1).
As related to independent claims 1, 9, & 16, Pohlt et al. teaches a printing method [claim 1] performed by a printing system [claim 9] when executing instructions stored on a non-transitory machine readable storage medium [claim 16], comprising; applying a fixing liquid to a print medium (Pohlt et al. – Column 4, Lines 1-27 and Figures 1 & 2, Reference #13 & #23, shown below), the fixing liquid being applied both to first regions of the print medium that are to be printed and to second regions of the print medium that are not to be printed (Pohlt et al. – Column 4, Lines 1-65 and Figures 1 & 2, Reference #13); and applying a printing liquid [i.e. toner particles in carrier fluid] to the print medium, the printing liquid being applied to the first regions of the print medium (Pohlt et al. – Column 4, Lines 1-65 and Figures 1 & 2, Reference #24 & #14, shown below).


    PNG
    media_image1.png
    313
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    694
    media_image2.png
    Greyscale


Continuing with claims 1, 9, & 16, while Pohlt et al. implies the storage medium storing the instructions and teaches applying a printing liquid to a specific region, Pohlt et al. does not specifically depict the storage medium storing the instructions and is not as clear to the teachings of the regions to which the printing liquid is applied.  However, one of ordinary skill in the art at the time of filing would have understood the printing system of Pohlt et al. to include storage medium storing the instructions to be a necessary part of the printing system of Pohlt et al. and the region to which the printing liquid is applied to be the specific “printed images” (Pohlt et al. – Column 1, Line 1 – Column 2, Line 5).  Meanwhile, Kawakami et al. teaches a  printing method [claim 1] performed by a [claim 9] when executing instructions stored on a non-transitory machine readable storage medium [claim 16], specifically comprising a storage medium storing the instructions (Kawakami et al. – Figures 2 & 3, Reference #12 & #76, both shown below) and further specifying the regions for applying the printing liquid (Kawakami et al. – Page 1, Paragraphs 7, 8, & 12 and Page 5, Paragraph 55).

    PNG
    media_image3.png
    581
    549
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    585
    532
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify use of a storage medium storing instructions in the printing system of Pohlt et al. as the storage medium storing instructions as taught by Kawakami et al. as well as to specify the printing regions to which apply the printing liquid as taught by Kawakami et al. in an effort to provide a high-quality image formed without irregularity of the image density independently of the speed of delivery of the print medium (Kawakami et al. – Page 4, Paragraph 28).

Continuing with claims 1, 9, & 16, while the combination of Pohlt et al. and Kawakami et al. teaches controlling the application of fixing liquid and printing liquid in various arrangements, the combination does not specifically teach controlling a carriage which carries a fixing liquid printhead and a printing liquid printhead.  However, del Rio [claim 1] performed by a printing system [claim 9] when executing instructions stored on a non-transitory machine readable storage medium [claim 16], specifically comprising controlling a carriage to make a pass along a scan axis ahead of a subsequent pass that is to apply a printing liquid, wherein the carriage carries a fixing liquid printhead assembly (del Rio et al. – Figure 5, Reference #14, shown below) to apply the fixing liquid and a printing liquid printhead assembly (del Rio et al. – Figure 5, Reference #16, #18, #20, &  #22, shown below) that is offset from the fixing liquid printhead assembly in a media advance direction to apply the printing liquid (del Rio et al. – Page 3, Paragraph 33 & Page 4, Paragraphs 40 & 43) by controlling a carriage to make the subsequent pass along the scan axis (del Rio et al. – Page 3, Paragraph 33 & Page 4, Paragraphs 40 & 43 and Figure 5, shown below).


    PNG
    media_image5.png
    481
    504
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify the use of a carriage and controlling the carriage in the printing system as one of the various arrangements of the combination of Pohlt et al. and 

As related to dependent claim 2, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the first regions together define a print area on the print medium, and wherein fixing liquid is applied to second regions within the print area (Pohlt et al – Column 4, Lines 1-65 and Kawakami et al. – Page 1, Paragraphs 4 & 8 and Page 4, Paragraphs 28 & 43 and del Rio et al. – Page 2, Paragraphs 1-3).
As related to further dependent claim 3, the combination of P Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach fixing liquid is not applied to regions outside the print area (Kawakami et al. – Page 5, Paragraphs 47-48).
As related to dependent claim 4, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach an identification of a type of print medium is determined, and an area density of fixing liquid applied to the second regions is set according to the type of print medium (Kawakami et al. – Page 5, Paragraph 47-48 & 52-53 & Figure 3, Reference #32, shown above).
As related to dependent claim 5, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach a substantially constant areal density of fixing liquid is applied to the second areas for a given type of print 
As related to dependent claim 6, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the fixing liquid is an aqueous polymer solution (Kawakami et al. – Page 2, Paragraph 20 – Page 3, Paragraph 25).
As related to dependent claim 7, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the fixing liquid is an aqueous cationic polymer solution (Kawakami et al. – Page 2, Paragraph 20 – Page 3, Paragraph 25 and del Rio et al. – Page 6, Paragraph 67).
As related to dependent claim 8, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the fixing liquid applied to the second regions of the print medium protects the second regions of the print medium from aerosol droplets generated when applying the printing, liquid to the first regions of the print medium (Pohlt et al – Column 4, Lines 1-65 and Kawakami et al. – Page 4, Paragraph 28 & Page 5, Paragraphs 47-48 & Page 6, Paragraphs 60-62).
As related to dependent claim 10, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the controller is to determine a print area containing the print regions on the print medium, and to control the fixing liquid printhead assembly so as to apply the fixing liquid to the print medium to regions other than the predetermined print regions within the print area (Pohlt et al. – Column 4, Lines 1-46 and Kawakami et al. – Page 5, Paragraphs 50-52 & Figure 3, 
As related to further dependent claim 11, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the controller is to control the fixing liquid printhead so as not to apply fixing liquid to regions outside the print area (Kawakami et al. – Page 5, Paragraphs 47-48 & 50-52 and Figure 3, Reference #32, #34, & #72, shown above and del Rio et al. – Page 3, Paragraph 33 & Page 4, Paragraphs 40 & 43).
As related to dependent claim 12, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the controller is to control an areal density of fixing liquid applied to the print medium by the fixing liquid printhead (Pohlt et al. – Column 4, Lines 1-46 and Kawakami et al. – Page 5, Paragraph 47-48 & 52-53 & Figure 3, Reference #32, shown above and del Rio et al. – Page 2, Paragraph 18; Page 3, Paragraph 33; & Page 4, Paragraphs 40 & 43).
As related to further dependent claim 13, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the controller is to control the areal density of fixing liquid applied to the print medium in regions other than the predetermined print regions according to a type of the print medium (Pohlt et al. – Column 4, Lines 1-46 and Kawakami et al. – Page 5, Paragraph 47-48 & 52-53 & Figure 3, Reference #32, shown above).
As related to further dependent claim 15, the combination of Pohlt et al., Kawakami et al. and del Rio et al. remains as applied above and continues to teach the controller is to control the fixing liquid printhead to apply a substantially constant areal .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pohlt et al. (US 8,434,861 B2), Kawakami et al. (US 2008/0001983 A1), and del Rio et al. (US 2014/0232783 A1) in further view of Yoshida (US 6,102,507 A).
The combination of Pohlt et al., Kawakami et al., and del Rio et al. remains as applied above, and while teaching sensors and detecting means to provide various feedback to the printing system including feedback related to the print medium (Kawakami et al. – Page 2, Paragraph 15 & Page 7, Paragraph 77) but does not specifically teach a sensor to detect the type of the print medium.  However, Yoshida teaches a printing system for printing a print medium (Yoshida – Column 1, Lines 5-14) and specifically teaches a sensor to detect the type of the print medium (Yoshida – Column 2, Lines 18-43).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the printing system with sensors/detectors of the combination of Pohlt et al., Kawakami et al., and del Rio et al. to include the sensor of Yoshida in an effort to provide a constant recording quality without regard to the types of materials to be recorded (Yoshida – Column 1, Lines 10-13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byers et al. (US 6,378,976 B1) teaches a printing method which applies a fixer and a printing liquid via a carriage.  Nakajima et al. (US 6,435,639 B1) teaches an ink jet recording method with a scanning printhead and application of a treatment liquid.  Kunimine et al. (US 2010/0328389 A1) teaches an inkjet printer and method using a scanning printhead and a treatment liquid. 
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853